DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 13, and 14 the prior arts of record, taken alone or in combination, do not teach or fairly suggest a wireless power transceiver comprising a surface electromagnetic (EM) wave transmitter including a first metal layer connected electrically to a signal input terminal, a second metal layer apart from the first metal layer and at least one dielectric material formed between the first metal layer and the second metal layer; a surface EM wave receiver including a third metal layer connected electrically to a signal output terminal, a fourth metal layer in which a plurality of patterns are formed, and at least one dielectric material formed between the third metal layer and the fourth metal layer; and a bridge metal plate disposed between the surface EM wave transmitter and the surface EM wave receiver, wherein the bridge metal plate is apart from the surface EM wave transmitter, and a surface EM wave from the surface EM wave transmitter is transmitted through the bridge metal plate, wherein one end of the signal output terminal is connected to a floating ground, and wherein a thickness or a width at both ends of the bridge metal plate is larger than that of a central part of the bridge metal plate.
Regarding Claims 2-11, they depend from Claim 1.
Regarding Claims 15-19, they depend from Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836